Treat, J.,
(orally.) I regret that this case was presented to the court in the manner that it was. It is a patent ease. There is nothing before the court but, assuming the patent to be valid, whether this defendant has infringed. It is thought by counsel that the testimony does not show that fact, or that he had anything to do with this baker’s oven, which seems to have been specially examined. I think the testimony shows that he had. The proof is sufficient, to the mind of the court, that he put up the oven and controlled and managed it, and impliedly, if not directly, acknowledged that it was his work. In that case, as the matter is but imperfectly before the court, and as it is here now for final hearing, I can do nothing more than to grant an injunction and let the case go to a master to assess damages.
The defendant thereupon filed a motion for a rehearing, and October 31, 1885, the following opinion upon it was delivered:
Treat, J., (orally.) This is a patent case on the equity side of the court. I have gone over the motion for a rehearing with painstaking care, and carefully considered the questions involved. I have examined also the decisions of the supreme court with regard to these matters in order to verify my action, not only for the purposes of this case, but also for my conduct hereafter, to see whether I had been in error or not with regard to what is their true construction, and I find the decisions of the supreme court fully sustain what I determined with regard to this matter, leaving open only one question, which is a question of fact, submitted to the chancellor in the light of the testimony. I cannot see, after going over that testimony again, how any other conclusion can be reached than that Mr. Simpkins did, in connection with this bake-oven, put it up, and that it is practically so admitted. I shall overrule the. motion.